      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 1 of 42 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 South Branch LLC, TFO Golub Burnham LLC,                )
 d/b/a The Burnham Center, TFO Golub IT 2.0              )
 LLC, d/b/a International Tower, and Rockwell on         )
 the River LLC, for themselves individually and for      )
 all class members similarly situated                    )       CLASS ACTION
                                                         )
                                Plaintiffs,              )       JURY TRIAL
                                                         )       DEMANDED
 v.                                                      )
                                                         )
 Commonwealth Edison Company d/b/a ComEd;                )
 and Exelon Corporation,                                 )
                                                         )
                                Defendants.              )
                                                         )

                                 CLASS ACTION COMPLAINT

        Plaintiffs, as the owners of four large commercial buildings and ComEd customers,

individually and on behalf of all others similarly situated, by their attorneys, Hughes, Socol,

Piers, Resnick & Dym, Ltd., bring this action against Defendant Commonwealth Edison

Company, doing business as ComEd (“ComEd”) and its parent company Defendant Exelon

Corporation (“Exelon”) (collectively “Defendants”). In support, Plaintiffs state as follows:

                                        INTRODUCTION

        1.       Defendants ComEd and its parent company, Exelon, have admitted to an

extraordinary nine-year scheme which involved the payment of repeated bribes to and for the

benefit of the Speaker of the Illinois General Assembly, Michael Madigan (“Speaker Madigan”),

his associates, and other Illinois legislators in exchange for the passage of legislation that

earmarked well over two billion dollars in subsidies for Exelon and allowed, and continues to

allow, ComEd and Exelon to take billions of dollars from Illinois utility customers to unlawfully

inflate their profits.


                                                  1
      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 2 of 42 PageID #:2




       2.      The legislation secured by Defendants’ illegal bribery scheme locked in automatic

and ongoing utility distribution rate and other fee increases for customers of ComEd.

       3.      The legislation was designed to and did raise profits for the utilities and it soaked

ComEd’s largest customers with the bulk of the cost.

       4.      The cost increases associated with the illegally conceived legislation fell

disproportionately on ratepayers in ComEd’s largest rate classes. Those ratepayers bore the

largest and highest percentage rate increases and a disproportionate burden from new utility

revenues enabled by the illegally purchased legislation.

       5.      Defendants have confessed to numerous unlawful acts of corruption, fraud, and

bribery through a sprawling criminal enterprise involving energy executives, lobbyists, law

firms, and consultants that spans at least nine years and continued to operate until exposed by the

criminal prosecution of the United States Attorney for the Northern District of Illinois. While the

bribery and illegal manipulation of the legislature may have ceased, the harms inflicted on

ComEd’s ratepayers continue.

       6.      Defendants’ long-running pattern of illegal consideration was widespread and

varied. Defendants placed political operatives on payroll as “ghost payrollers,” concealed

through cooperating pass-through organizations, . Defendants hired at least one law firm

identified and directed by Madigan and other legislators to do little or no real legal work but

rather to curry political favor. Defendants gave away a seat on the board of directors of ComEd,

a major utility company, at the behest of Madigan. Defendants provided jobs to public officials

to hand out as political favors to their operatives and cronies. Defendants bribed Speaker

Madigan and others to pass legislation that generated billions of additional dollars in revenue and

profits for large electric utilities in Illinois. Defendants’ lawless conduct was extreme.




                                                  2
      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 3 of 42 PageID #:3




       7.      Defendants already admitted, accepted, and acknowledged in a Deferred

Prosecution Agreement, 1 entered on July 17, 2020, that they are responsible under federal

criminal law for these and other acts of their current and former officers, employees, and agents

as charged in the Agreement’s Statement of Facts, which describes a vast conspiracy to bribe its

way to hugely inflated profits off the backs of Illinois ratepayers. Defendants agreed and

accepted responsibility for bribery in violation of 18 U.S.C. § 666(a)(2) and will pay $200

million in fines to the United States Treasury.

       8.      The Deferred Prosecution Agreement describes a coordinated enterprise of

entities and individuals, headed by ComEd and Exelon, whose top officials agreed to and

executed a long-running pattern of criminal conduct, including bribery and corruption of public

officials, in violation of the Racketeer Influenced and Corrupt Organizations (“RICO”) Act, 18

U.S.C. § 961, et seq., specifically 18 U.S.C. § 1962 (c) and (d).

       9.      The purpose and result of this sprawling corrupt enterprise was to secure

favorable legislation that filled Defendants’ coffers.

       10.     The enterprise was wildly successful in achieving its purpose. From 2011 through

the present day, Defendants bought their way to remarkably favorable treatment by the Illinois

legislature. In particular, Defendants secured through criminal and fraudulent means the passage

and favorable provisions of the 2011 Energy Infrastructure and Modernization Act (“EIMA”),

2013 amendments to the EIMA, and the 2016 Future Energy Jobs Act (“FEJA”) (collectively,

the “Legislation”). The Legislation, among other things, (a) locked in by statutory mandate

higher and automatic ongoing distribution utility rate increases to inflate Defendants’ profits; (b)


1
 The Deferred Prosecution Agreement and accompanying documents, including the Statement
of Facts, are hereby incorporated into Plaintiffs’ Class Action Complaint and are attached as
Exhibit 1


                                                  3
      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 4 of 42 PageID #:4




mandated a range of new charges and fees as additional revenue streams and profit centers for

ComEd; and (c) provided a $2.35 billion earmark for Exelon.

        11.     This bribery was - and continues to be - extraordinarily profitable for the

Defendants. ComEd and Exelon admit to paying $1.3 million in bribes related to and for the

benefit of Speaker Madigan since 2011. In return, ComEd annual profits jumped more than

50%—from $480 million in 2012 to $739 million in 2019, while Exelon alone gained an extra

$2.35 billion in directly earmarked subsidy, among other benefits. Though Defendants admit

their unlawful gains total at least $150 million, their true ill-gotten profits as a result of the

Legislation are multiples higher. ComEd alone has pocketed $860 million in higher profits over

the last several years. Utility customers, none the wiser to this fraudulent and illegal conduct,

were stuck with bills that run into the billions with the majority of increased distribution charges

falling on the small set of large commercial ratepayers.

        12.     Large ratepayers suffered a disproportionate injury as a result of Defendants’

bribery scheme. In order to avoid the political backlash that would result from making millions

of residential ratepayers (and voters) pay more, ComEd crafted the changes to require that most

of the increases had to be paid by large commercial ratepayers. From 2011 to 2019, the roughly

22,000 large commercial ratepayers of ComEd paid distribution rates that increased on average

approximately 25.5% (depending on their rate classification), with some paying bills as much as

78% higher on average. In contrast, the roughly 270,000 small commercial ratepayers saw a

5.7% jump on average, and 3.6 million ComEd residential ratepayers an average 7.7% increase.

The average residential ratepayer pays $29 a year more to ComEd, the small commercial

ratepayer $66 more, and the average large commercial ratepayer $6,445 more.




                                                    4
      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 5 of 42 PageID #:5




       13.     In 2019 alone, ComEd reaped an estimated $250 million more in gross revenue

from distribution charges 2 than it did prior to when the EIMA took effect. Approximately $134

million—54% of that revenue gain, came from 0.5% of its customers, those in the large

commercial ratepayer categories. From 2012-2019, ComEd gained approximately $860 million

in net profits. An estimated $450 million—or 54% of those profits, came from customers in the

large commercial ratepayer categories.

       14.     These massive disparities in who pays for ComEd and Exelon’s corruption stem

not from the volume of electricity a building uses, where larger buildings typically pay more, but

rather primarily from the rate setting formulas for distribution rates which ComEd and Exelon

purchased from the legislative process through wanton corruption.

       15.     Plaintiffs are large commercial ratepayers who, on behalf of themselves and a

class of all similarly situated large ComEd commercial utility customers, seek compensation for

their damages from Defendants’ illegal scheme of bribery, fraud, and corruption through claims

for violation of the federal RICO Act including RICO conspiracy, as well as under the Illinois

Consumer Fraud and Deceptive Practices Act, and for common law civil conspiracy and unjust

enrichment.




2
  An electric utility bill contains three basic categories of charges. First there are “distribution
charges” or “delivery service charges” purportedly for the cost of providing the electric grid
infrastructure. This is the primary source of revenue and profit for ComEd. Second, there are
supply charges paid for each unit of electricity consumed on a per kWh basis. The electric
supply charge is paid to ComEd by default (roughly at the cost), or to an alternative energy
supplier selected by the customer. Third, there are taxes and fees paid to government entities and
ComEd for various purposes and programs.


                                                 5
         Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 6 of 42 PageID #:6




                                 JURISDICTION AND VENUE

          16.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 961, et seq., specifically 18

U.S.C. § 1964 (c).

          17.   This Court also has jurisdiction over this action as a class action pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), providing for jurisdiction where, as

here, “any member of a class of plaintiffs is a citizen of a State different from any defendant,”

and the aggregate amount in controversy exceeds five million dollars, exclusive of interests and

costs.

          18.   Venue is proper in this judicial district under 18 U.S.C. § 1965(a) and 28 U.S.C. §

1391(a), (b), and (c) because a substantial part of the events and omissions giving rise to this

action occurred in the Northern District of Illinois, both Defendants have their headquarters in

Chicago, and because Defendants transacted business in this district.

                                             PARTIES

          A.    Plaintiffs

          19.   Plaintiff South Branch LLC (“South Branch”) owns a large commercial building

in Chicago, Illinois at 1200 West 35th Street. South Branch is an electric utility customer of

ComEd in the “Large” non-residential load distribution rate class. As a result of Defendants’

conduct alleged herein, Plaintiff South Branch has been damaged through higher utility costs and

diminished property values.

          20.   Plaintiff TFO Golub Burnham LLC, d/b/a The Burnham Center, (“Burnham

Center”) owns a large commercial building in Chicago, Illinois at 111 West Washington Street.

The Burnham Center is an electric utility customer of ComEd in the “Very Large” non-



                                                  6
      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 7 of 42 PageID #:7




residential load distribution rate class. As a result of Defendants’ conduct alleged herein,

Plaintiff Burnham Center has been damaged through higher utility costs and diminished property

values.

          21.   Plaintiff TFO Golub IT 2.0 LLC, d/b/a International Tower, (“International

Tower”) owns a large commercial building in Chicago, Illinois at 8550 West Bryn Mawr

Avenue. International Tower is an electric utility customer of ComEd in the “Large” non-

residential load distribution rate class. As a result of Defendants’ conduct alleged herein,

Plaintiff International Tower has been damaged through higher utility costs and diminished

property values.

          22.   Plaintiff Rockwell on the River LLC (“Rockwell on the River”) owns a large

commercial building in Chicago, Illinois at 3057 North Rockwell Street. Rockwell on the River

is an electric utility customer of ComEd in the Medium non-residential load distribution rate

class. As a result of Defendants’ conduct alleged herein, Rockwell on the River has been

damaged through higher utility costs and diminished property values.

          B.    Defendants

          23.   Commonwealth Edison Company, d/b/a ComEd, is an Illinois corporation with its

headquarters located in Chicago, Illinois.

          24.   ComEd is the largest utility company in the State of Illinois, employing over

6,000 individuals. ComEd’s customers include, but are not limited to, Illinois citizens, citizens of

other states that own property in Illinois, and citizens of other states that own businesses that

operate in Illinois.

          25.   ComEd’s service territory comprises the majority of northern Illinois, including

the Chicago metropolitan area and extending to the Wisconsin border to the north, the Iowa




                                                  7
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 8 of 42 PageID #:8




border to the west, the Indiana border to the east, and the Iroquois County border to the south.

        26.    ComEd provides electricity to approximately 4 million customers in Northern

Illinois—roughly 70 percent of the state’s electric utility ratepayers. This total includes

approximately 3.6 million residential customers and 270,000 small commercial customers.

        27.    ComEd also provides electricity to approximately 22,000 “Large Commercial

Ratepayers” in its “Medium”, “Large”, “Very Large”, and “Extra Large” load delivery

categories.

        28.    ComEd is effectively a wholly-owned subsidiary of Exelon Corporation. ComEd

holds itself out as an Exelon Company on its websites and in its corporate logo.

        29.    Exelon Corporation is a Pennsylvania corporation with its headquarters located in

Chicago, Illinois. Exelon is the parent company of Defendant ComEd. Exelon Generation, a

wholly owned subsidiary of Exelon, owns nuclear power plants in Illinois, including the plants in

Clinton, Illinois and Cordova, Illinois.

        30.    At all relevant times, Exelon exercised control over and managed the day to day

operations of ComEd.

                                  FACTUAL BACKGROUND

        A.     Defendants bribed Illinois public officials to obtain long-sought legislation
               that benefitted ComEd and Exelon and injured Plaintiffs’ business and
               property interests.

        31.    As a utility company operating in and organized under the laws of the State of

Illinois, ComEd is subject to extensive regulation by the Illinois General Assembly and State of

Illinois.

        32.    The ability of ComEd and Exelon to make money and the amount of profits they

can generate in Illinois depend largely on the rates they can charge and how those rates are set by



                                                 8
      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 9 of 42 PageID #:9




the Illinois Public Utility Act. As Jay Doherty, one member of this corrupt racketeering

enterprise put it, ComEd’s money “comes from Springfield.”

       33.     In 2003 the General Assembly rejected a rate hike that John Rowe, then CEO of

Exelon, had claimed was critically needed for ComEd to complete the acquisition of troubled

downstate utility company Illinois Power. When Speaker Madigan withheld his support for

ComEd’s efforts, that legislation failed and ComEd and Exelon walked away empty handed. As

a result, ComEd and Exelon began a campaign to buy favor with Speaker Madigan and other key

members of the Illinois General Assembly. Defendants need favorable treatment from

Springfield for their business interests, and they pursued it at any cost. Defendants developed an

elaborate illegal enterprise and resorted to bribery to change their fortunes.

       34.     As part of those efforts, from in or around 2011 through at least in or around

2019, Defendants created and managed an enterprise of executives, lobbyists, law firms,

contractors, and others to bribe and influence Illinois elected officials and secure favorable

legislation for utilities, as set forth in the Deferred Prosecution Agreement, attached hereto as

Exhibit 1.

       35.     To get rate hikes and other favorable legislation through the Illinois General

Assembly, ComEd and Exelon instituted a racketeering campaign of bribery of Speaker Madigan

and other key legislators.

       36.     Throughout the relevant time period, Exelon was aware of, directly participated

in, and oversaw the unlawful pay-to-play scheme described herein.

       37.     By 2010, ComEd and Exelon had deployed an army of lobbyists to work on

Speaker Madigan and other members of the General Assembly, to the point where the ratio of

lobbyists to legislators was nearly 1:1, and for each key legislator, Defendants employed a




                                                  9
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 10 of 42 PageID #:10




designated lobbyist with whom the legislator had a personal relationship.




       38.     In its push to illegally influence public officials and secure passage of the 2011

EIMA, the 2013 EIMA amendments, and the 2016 FEJA, ComEd arranged for various close

associates and key political allies of Speaker Madigan and other Illinois elected officials to

obtain jobs, vendor subcontracts, and monetary payments associated with those jobs and

subcontracts from ComEd.

       39.     Such jobs, payments, and other benefits often involved “ghost payroll” situations

where those employed actually did little or none of the work that they were purportedly hired to

perform.

       40.     These jobs, payments, and other benefits to political allies of Speaker Madigan

were given as an inducement for Speaker Madigan to get legislation passed which was favorable

to ComEd and Exelon like the 2011 EIMA, the 2013 EIMA amendments, and the 2016 FEJA.

       41.     ComEd and Exelon admit and agree that they were not engaged in lawful

lobbying or protected speech. Rather, ComEd and Exelon admit to criminal conduct— a

sustained campaign of illegal bribery of elected officials.

       42.     Defendants’ enterprise and ongoing practice of corruption centered on Speaker

Madigan as an extremely powerful public official with the ability to control legislation.

       43.     Speaker Madigan’s control over legislative matters was not only as a result of his

political and financial power over Democratic members of the Illinois Legislature (and others) as

Chairman of the Illinois Democratic Party, but also because as Speaker of the House, he

exercises complete control over what measures are called for a vote in the House of

Representatives.



                                                 10
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 11 of 42 PageID #:11




         44.     As Defendants admit, this enterprise focused on inducing Speaker Madigan

moving legislation for ComEd:

         [Michael J. Madigan] 3 was the Speaker of the House of Representatives and an
         elected member of that body. As Speaker of the House of Representatives,
         [Madigan] was able to exercise control over what measures were called for a vote
         in the House of Representatives. [Madigan] also exercised substantial influence
         and control over fellow lawmakers concerning legislation, including legislation
         affecting ComEd. Beginning no later than in or around 2011, and continuing
         through in or around 2019, in the Northern District of Illinois, Eastern Division,
         and elsewhere, [ComEd], defendant herein, corruptly gave, offered, and agreed to
         give things of value, namely, jobs, vendor subcontracts, and monetary payments
         associated with those jobs and subcontracts, for the benefit of [Madigan] and
         [Madigan]’s associates, with intent to influence and reward [Madigan], as an
         agent of the State of Illinois, a State government that during each of the twelve-
         month calendar years from 2011 to 2019, received federal benefits in excess of
         $10,000, in connection with any business, transaction, and series of transactions
         of $5,000 or more of the State of Illinois, namely, legislation affecting ComEd
         and its business [i]n violation of Title 18, United States Code, Section 666(a)(2).

         45.     This corrupt enterprise was continuous and long running.

         46.     Defendants admit they bribed Illinois public officials “each of the twelve-month

calendar years from 2011 to 2019.”

         47.     For instance, ComEd hired Angie Sandoval, Senator Martin Sandoval’s daughter,

in exchange for support for the passage of the 2011 EIMA. 4

      Defendants Pay Speaker Madigan’s Associates Through Jay Doherty & Associates 5

         48.     For decades, Michael McClain (“McClain”) has been a prominent lobbyist in



3
    Speaker Madigan is “Public official A” in the Deferred Prosecution Agreement.
4
  Martin Sandoval was a member of the Senate Committee on Energy and Public Utilities. He
resigned from the Illinois Senate on January 1, 2020, and on January 28, 2020, he agreed to
plead guilty to federal charges of bribery and filing a false tax return. As part of his plea
agreement, Sandoval agreed to cooperate with ongoing federal investigations, including, on
information and belief, the investigation of ComEd and Exelon.
5
 Jay Doherty & Associates is referred to as “Company 1” in the Deferred Prosecution
Agreement.


                                                 11
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 12 of 42 PageID #:12




Springfield with a close personal and professional relationship with Speaker Madigan.

         49.     ComEd retained McClain as an external lobbyist and consultant. McClain was in

charge of the ComEd legislative and lobbying efforts regarding the General Assembly, and

regularly met with and coordinated strategy with other lobbyists for Exelon. McClain, ComEd,

and Exelon lobbyists were understood among members and staff of the General Assembly to be

the team tasked by Defendants with securing the legislative wishes of ComEd and Exelon.

         50.     Beginning in or around 2011, ComEd provided through McClain and to Speaker

Madigan ComEd jobs, vendor subcontracts, and monetary payments for various associates of

Speaker Madigan such as precinct captains who worked for Speaker Madigan in his legislative

district and other political allies.

         51.     Beginning in or around 2011, John Hooker, 6 ComEd’s Vice President of

legislative and external affairs from 2009-2012, and an external lobbyist for ComEd from 2012-

2019, together with McClain developed a plan with Jay Doherty, 7 a longtime political operative

and the principal of the Jay D. Doherty & Associates (“JDA”), a lobbying firm employed by

ComEd, and the president and a board member of the City Club of Chicago, to use JDA as a

“pass through” for payments to Speaker Madigan’s “Associates 1 and 2.” 8 Defendants paid

JDA, and JDA paid those “associates” as purported subcontractors in invoices and contracts.

         52.     McClain, Doherty, and Hooker and others planned and facilitated this scheme


6
    Hooker is referred to as Lobbyist 1 in the Deferred Prosecution Agreement.
7
  Doherty is referred to as Consultant 1 in the Deferred Prosecution Agreement. In addition to
owning and operating JDA, Doherty was for many years the president and a member of the
board of City Club of Chicago, a prominent, politically connected policy forum. He resigned
from both City Club positions in December 2019 in the face of allegations that he was a conduit
for as many as 100 ComEd financed jobs. Doherty and JDA reportedly received $3.1 million in
fees from ComEd.
8
    These Associates are referred to as Associates 1 and 2 in the Deferred Prosecution Agreement.


                                                 12
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 13 of 42 PageID #:13




through conversations in person, over email, and over the phone among themselves and with

various employees of Defendants.

         53.    During the period 2011 to 2019, Doherty and JDA, with the direction of McClain

for ComEd, executed written contracts and submitted invoices to ComEd. These invoices and

documents made it falsely appear that payments made to JDA were all in return for Doherty’s

advice on “legislative issues” and “legislative risk management activities,” and other similar

matters. In fact, a large portion, if not all, of the compensation paid to JDA was intended for

ultimate payments to Speaker Madigan’s associates, who did little to no work for ComEd, or

Doherty, or JDA.

         54.    ComEd, through the JDA, continued to pay Associates 1 and 2, and other

“subcontracted” associates of public officials, until 2019. The associates paid by ComEd and/or

Exelon did little to no work for these payments during this period. The payments were simply

bribes to influence legislation.

         55.    ComEd concealed the identity of the associates by paying them indirectly through

JDA. Thus, neither the associates nor Speaker Madigan or any public official were identified

through ComEd’s vendor payment system.

         56.    Senior executives and agents of ComEd and Exelon were aware of and approved

of these payments made to curry favor with Speaker Madigan and obtain legislation from the

General Assembly from their inception until they were discontinued in or around 2019.

         57.    For example, Anne Pramaggiore, 9 president and CEO of ComEd from 2012 until

June 2018 and then senior executive vice president and CEO of Exelon Utilities 10 until her


9
    Pramaggiore is referred to as “CEO-1” in the Deferred Prosecution Agreement
10
  Exelon Utilities is a wholly owned subsidiary of Exelon, which in turn is the parent of ComEd
and five other utility companies owned by Exelon.


                                                13
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 14 of 42 PageID #:14




resignation in October 2019, 11 was aware of the arrangement wherein ComEd would pay

associates of Speaker Madigan through JDA as “subcontractors.” She referred to these associates

as the “roster.”

          58.      The corrupt enterprise of ComEd, Exelon, and related lobbyists and entities used

JDA as an established mechanism for ComEd to payoff associates of Speaker Madigan and buy

legislative favor.

          59.      For instance, in or around May 2018, Speaker Madigan, through McClain, asked

Pramaggiore to hire Alderman Michael R. Zalewski (“Zalewski”), 12 a political ally of Speaker

Madigan who was retiring from the Chicago City Council at the end of the month.

          60.      Pramaggiore, Doherty, and Fidel Marquez, Jr., 13 ComEd’s Senior VP for

legislative and external affairs from March 2012 to September 2019, agreed that ComEd would

pay Zalewski approximately $5,000 a month indirectly as a subcontractor through JDA.

Pramaggiore agreed that Speaker Madigan should inform Zalewski of the arrangement.

          61.      In or around 2018, the ComEd contract with JDA was revised to include extra

payments to Zalewski. Doherty concealed these corrupt payments by falsely explaining the

increase by citing JDA’s “expanded role with the Cook County Board president’s office and

Cook County Commissioners and Department Heads.” In fact, the additional $5,000 per month

was intended for payment to Zalewski to buy favorable legislative treatment from Speaker

Madigan.



11
  Pramaggiore abruptly resigned on October 15, 2019 from Exelon Utilities without explanation.
On information and belief, her resignation was due to the escalating federal investigation into the
corrupt activities that are alleged herein, and her involvement in those activities.
12
     Zalewski is referred to as “Associate 3” in the Deferred Prosecution Agreement.
13
     Marquez is referred to as “Senior Executive 1” in the Deferred Prosecution Agreement.


                                                   14
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 15 of 42 PageID #:15




       62.     ComEd knowingly approved the extra payments to Zalewski.

       63.     Senior executives and agents of ComEd and Exelon were also aware of the

purpose of these payments to Speaker Madigan’s associates, namely that they were intended to

influence and reward Speaker Madigan for advancing ComEd and Exelon’s interests in

connection with the exercise of his official duties such as by passing the EIMA, the EIMA

amendments, and the FEJA.

       64.     For example, on or about May 16, 2018, McClain explained to ComEd Senior VP

Marquez that ComEd paid certain individuals indirectly through JDA to obtain favorable

treatment from Speaker Madigan. Specifically, he said that ComEd paid “Associate 1” to do no

work because he was “one of the top three precinct captains” for Speaker Madigan who also

“trains people how to go door to door so just to give you an idea how important the guy is.”

       65.     On or about February 7, 2019, McClain advised ComEd Senior VP Marquez to

“don’t put anything in writing” about the JDA contract renewal because when documenting

corruption, “all it can do is hurt ya.” McClain specifically advised Marquez to explain—verbally

not in writing—that ComEd was paying JDA to then pay Madigan associates, which included

former ward committeemen and aldermen, as a “favor,” and that it would be up to Doherty, not

ComEd, to prove the associates did work in exchange for the payments.

       66.     On or about February 11, 2019, McClain and ComEd Senior VP Hooker

explicitly discussed how the payments and renewal of the JDA contract was demanded and

required by Speaker Madigan. McClain stated, “We had to hire these guys because [Madigan]

came to us. It’s just that simple,” and Hooker agreed, “It’s, it’s clean for all of us.”

       67.     On or about February 13, 2019, Doherty advised ComEd VP Marquez that

Associate 1 and Associate 2 had been made “subcontractors” of JDA at Hooker’s request.




                                                  15
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 16 of 42 PageID #:16




Doherty further confirmed that Zalewski was also currently being paid as a “subcontractor,” as

Speaker Madigan had requested of ComEd, and ComEd then requested of Doherty.

       68.     Doherty emphasized that the ComEd corrupt payment scheme was a safe secret

and cautioned ComEd Senior VP Marquez that ComEd should not tamper with the arrangement

because ComEd’s “money comes from Springfield.” Doherty confirmed he had “every reason to

believe” that Speaker Madigan, through McClain and Hooker, knew about the ComEd payoffs.

       69.     Doherty added that Speaker Madigan’s associates took bribes quietly and actually

did no work for JDA. Speaker Madigan’s associates, Doherty said, “keep their mouth shut, and

you know so. But do they do anything for me on a day to day basis? No.”

       70.     Doherty explained that ComEd paid people on JDA’s payroll “to keep Speaker

Madigan happy, I think it’s worth it because you’d hear otherwise.”

       71.     On or about March 5, 2019, McClain and ComEd again discussed how to

continue paying bribes to Speaker Madigan’s associates, through JDA, for another year.

       72.     During that March 5, 2019 meeting, McClain explained that for decades, ComEd

had provided an “old-fashioned patronage system” to Speaker Madigan with ComEd jobs such

as meter readers.

       73.     In response, a ComEd employee acknowledged that it was buying legislative

favors from Speaker Madigan. ComEd viewed such hires as a “chip” for ComEd to use in

seeking favorable legislative treatment.

       74.     On or about March 6, 2019, McClain and ComEd VP Hooker discussed renewal

of the JDA’s contract.

       75.     During the March 6, 2019 conversation, ComEd through Hooker explained that

by paying off associates of Speaker Madigan, ComEd had an advantage in obtaining favorable




                                               16
     Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 17 of 42 PageID #:17




legislation. He told McClain that when lobbying for ComEd “with the [Doherty] stuff, you got a

little leg up,” to which McClain agreed.

       76.     Hooker later added, “I mean it’s uh, unmentioned, but you know, that which is

understood need not be mentioned.’ McClain responded, “Right. Exactly. Exactly.”

       77.     Between around 2011 to 2019, ComEd paid bribes to Speaker Madigan’s

associates for doing no work that totaled at least $1,324,500. These indirect payments were made

through JDA as well as through other third parties. The payments were intended to induce and

reward Speaker Madigan for advancing and passing legislation favorable to ComEd and Exelon

in the Illinois General Assembly including the 2011 EIMA, the 2013 EIMA amendments, and

the 2016 FEJA.

       78.     The corrupt ComEd payments through JDA were such a routine and established

corrupt operation that ComEd would not discontinue any of these payments without seeking the

approval of Speaker Madigan and McClain.

       79.     The corrupt payments ComEd made to Speaker Madigan’s associates through

JDA and otherwise were concealed in ComEd’s payment system to hide the bribes. The

payments were funneled through third parties to conceal the fact that the payments were bribes.

                         ComEd Board Appointment of Juan Ochoa

       80.     Beginning in or around 2017, Speaker Madigan sought the appointment of one of

his associates, Juan Ochoa, 14 to the ComEd Board of Directors. McClain communicated Speaker

Madigan’s request to then-ComEd CEO Anne Pramaggiore.

       81.     In or around May 2018, Pramaggiore asked McClain if Speaker Madigan would


14
  Ochoa is referred to as “Board Member 1” in the Deferred Prosecution Agreement. Ochoa was
the president of the Metropolitan Pier and Exposition Authority from 2007-2010, and a close
political associate of Speaker Madigan.


                                               17
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 18 of 42 PageID #:18




be satisfied if she arranged for Ochoa to receive a part-time job that paid an equivalent amount of

money to a board member position, namely, $78,000 a year.

         82.     McClain declined the proposal and told Pramaggiore to “keep pressing” for the

appointment of Ochoa. Pramaggiore agreed to do so even over internal opposition at ComEd.

         83.     In or around September 2018, Pramaggiore (who by that time had been promoted

to senior vice president and CEO of Exelon Utilities, in which capacity she maintained oversight

over ComEd) assured McClain that Pramaggiore was continuing to advocate for the appointment

of Ochoa. Pramaggiore explained that “You take good care of me, and so does our friend

[Madigan] and I will do the best that I can to, to take care of you.”

         84.     As Speaker Madigan demanded, ComEd appointed Ochoa to the ComEd Board.

On or about April 25, 2019, Pramaggiore advised McClain by text message, “Just sent out Board

approval to appoint [Ochoa] to ComEd Board.” The following day, April 26, 2019, ComEd filed

a notice with the United States Securities and Exchange Commission stating that Ochoa had

served as a director of ComEd since April 2019.

         85.     No one at ComEd or Exelon recruited Ochoa to serve as a director. ComEd did

not interview or vet other outside candidates for the vacant board seat it filled with Ochoa. It

would have been customary practice to do so.

         86.     ComEd appointed Ochoa to influence and reward Speaker Madigan for advancing

the interests of ComEd in connection with his official duties such as by ensuring the passage the

2011 EIMA, the 2013 EIMA amendments, and the 2016 FEJA.

                                   Retention of Reyes Kurson

         87.     In or around 2011, ComEd agreed to retain Reyes Kurson 15, the law firm founded


15
     Reyes Kurson is referred to as “Law Firm A” in the Deferred Prosecution Agreement.


                                                 18
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 19 of 42 PageID #:19




and run by Victor Reyes, 16 and entered into a contract pursuant to which ComEd agreed to

provide Reyes Kurson with a minimum of 850 hours of attorney work per year.

          88.    This contract with Reyes Kurson was entered into with the intent to influence and

reward Speaker Madigan in connection with his official duties such as by ensuring the passage of

the 2011 EIMA, the 2013 EIMA amendments, and the 2016 FEJA.

          89.    In 2016, Reyes Kurson’s contract with ComEd was up for renewal.

          90.    As part of renewal discussions, ComEd initially sought to reduce the amount of

the payment to Reyes Kurson because there was not enough appropriate legal work for Reyes

Kurson to fill 850 annual hours.

          91.    Thereafter, an attorney associated with Reyes Kurson, who is referred to in the

Deferred Prosecution Agreement as Lawyer A, 17 complained to McClain about ComEd’s effort

to reduce the amount of work provided to Reyes Kurson.

          92.    On or about January 20, 2016, McClain contacted then-ComEd CEO Pramaggiore

and wrote, “I am sure you know how valuable [Lawyer A] is to our Friend [Madigan],” and then

went on to write, “I know the drill and so do you. If you do not get involve [sic] and resolve this

issue of 850 hours for his law firm per year then he will go to our Friend [Madigan]. Our Friend

[Madigan] will call me and then I will call you. Is this a drill we must go through?” Pramaggiore

replied, “Sorry. No one informed me. I am on this.”

          93.    Thereafter, Pramaggiore tasked a ComEd employee to ensure that Reyes Kurson’s


16
   Victor Reyes is a longtime political operative who was the head of the Office of
Intergovernmental Affairs under Chicago Mayor Richard M. Daley, and the founder and head of
the Hispanic Democratic Organization (“HDO”), an old-fashioned political patronage army.
Martin Sandoval got his start in politics as a loyal soldier in HDO. HDO was disbanded in 2008,
in the wake of a federal corruption investigation and allegations that HDO members received
government employment in exchange for working to support political candidates.
17
     On information and belief, Lawyer A is Victor Reyes.


                                                 19
     Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 20 of 42 PageID #:20




contract was renewed. That same employee was a “project manager” assigned to obtain

legislative approval of FEJA. The project manager had no oversight authority over ComEd’s

legal department and was not otherwise involved in deciding what legal professionals the legal

department retained.

       94.     ComEd assigned the project manager to ensure Reyes Kurson’s contract was

renewed to influence and reward Speaker Madigan advancing the interests of ComEd, such as by

ensuring the passage of the 2011 EIMA, the 2013 EIMA amendments, and the 2016 FEJA.

       95.     In or around June 2016, ComEd renewed Reyes Kurson’s contract.

                                  ComEd Internship Program

       96.     Beginning no later than 2013, and continuing until in or around 2019, ComEd

operated a paid internship program.

       97.     As part of the internship program, ComEd provided Speaker Madigan and

McClain a target number of internships to give primarily to students who resided Speaker

Madigan’s Ward 18 in Chicago.

       98.     ComEd hired students from Speaker Madigan’s Ward, upon recommendation of

Speaker Madigan or his associates, with the intent to influence and reward Speaker Madigan for

advancing ComEd’s interests in connection with his official duties including by ensuring the

passage of the EIMA and the FEJA.

       99.     Through these schemes and other corruption over many years, ComEd and

Exelon, along with a range of entities, lobbyists, consultants, and others, developed an elaborate

corrupt enterprise of providing bribes and corrupt payments to public officials or their associates



18
   Speaker Madigan has been the Democratic Ward Committeeman for Chicago’s 13th Ward
since 1969.


                                                20
     Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 21 of 42 PageID #:21




in exchange for favorable treatment by Speaker Madigan and others in the Illinois General

Assembly.

B.      ComEd’s bribery of Illinois elected officials injured Plaintiffs and the Class.


        100.     The State of Illinois, by and through its elected legislature, regulates the rates that

ComEd may charge its customers, as well as the rate of return ComEd may realize from their

business operations, including the provision of electricity to its customers.

        101.     ComEd and Exelon have admitted to bribing public officials in Illinois including

payments to influence Speaker Madigan.

        102.     Madigan, as Speaker of the House of Representatives of Illinois, has tremendous

power over all legislation passing through the General Assembly.

        103.     Speaker Madigan controls what legislation is called for a vote in the House of

Representatives.

        104.     Speaker Madigan is also the chair of the Illinois Democratic Party with

tremendous influence over fellow lawmakers.

        105.     The Illinois General Assembly has routinely considered bills and has passed

legislation which has had a substantial impact on ComEd’s and Exelon’s operations and

profitability.

        106.     The Legislation ComEd obtained, including the EIMA in 2011, a 2013 bill

amending the EIMA to ensuring favorable implementation for ComEd, and the FEJA in 2016,

enabled ComEd to lock in rate increases and other charges for the delivery of electricity, and

over the last ten years has flooded ComEd and Exelon with billions of dollars in additional

revenue.

        107.     ComEd and Exelon secured the passage of these extremely beneficial bills, two of


                                                   21
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 22 of 42 PageID #:22




which passed over the veto of Governor Patrick Quinn, while ComEd and Exelon were bribing

Illinois elected officials and extending other benefits to influence and reward Illinois elected

officials in or around 2011 until in or around 2019.

       108.    Specifically, in 2011, with Madigan’s support and direction, the General

Assembly passed the Energy Infrastructure and Modernization Act (“EIMA”), sometimes

referred to as the “Smart Grid Act,” overriding the objection and veto of then Governor Patrick

Quinn under the urging and at the direction of Speaker Madigan.

       109.    Under EIMA, electricity distribution rates were locked into an escalating schedule

which has resulted in materially increased revenues for ComEd. In the past decade, these

changes and others discussed below have allowed ComEd to more than double its annual profits

and increased ComEd’s revenues by $600 million per year.

       110.    Before the passage of EIMA, the ComEd rates were set by the Illinois Commerce

Commission (“ICC”) based on a variety of factors including a profit margin on the capital it

invested in its utility operations. ComEd’s revenues also depended on the number of customers

ComEd actually served, and how much electricity those customers used.

       111.    EIMA amended the Illinois Public Utilities Act to effectively remove rate-setting

authority from the ICC and fundamentally change the way electric utility distribution rates are

set. Under the EIMA, ComEd rates for electricity distribution are set through a formula that

guarantees a profit margin on a vastly expanded range of “investments,” without regard to the

number of customer or amount of electricity those customers use. Under the EIMA, the more

ratepayer money ComEd spends, the more it gets to keep as profit. Because of this, ComEd

profits and revenues could go up even if electricity use goes down.

       112.    Under the new regulatory scheme set by the EIMA and bought by ComEd and




                                                 22
       Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 23 of 42 PageID #:23




Exelon’s corruption, utility customers throughout the state have paid, and will continue to pay,

billions of dollars more to ComEd than they would have otherwise.

         113.   The EIMA first passed the Illinois House of Representatives on May 30, 2011

with 67 votes [S.B. 1652, as amended], less than a veto-proof majority. Speaker Madigan voted

yes.

         114.   The EIMA first passed the Illinois Senate on August 26, 2011 with 31 votes, also

less than a veto-proof majority.

         115.   On September 12, 2011, Illinois Governor Patrick Quinn vetoed EIMA, stating,

that it will “guarantee annual rate increases while eliminating accountability” and “strip[s] away

vital oversight and allow[s] these utilities to benefit from unnecessary costs [and] higher

corporate profits.” The Attorney General of Illinois supported the veto of EIMA because she

believed that the legislation was bad for consumers. The Chairman of the ICC, Doug Scott,

supported the veto of the EIMA as bad for consumers. Numerous consumer advocacy

organizations, including the American Association of Retired Persons (“AARP”) and the

Citizens Utility Board (“CUB”), supported the veto of EIMA for the same reason.

         116.   Governor Quinn, the Attorney General, ICC Chairman Scott, consumer advocacy

groups and others opposed the bill for good reason. Instead of holding ComEd responsible for

setting fair rates under the relatively transparent existing rate setting process, the EIMA allowed

ComEd to effectively cut the ICC, consumer groups, ratepayers and others out of the rate setting

process, and effectively set their own rates and gouge customers.

         117.   The EIMA also cut large ratepayers out of the ICC ratemaking process, depriving

them of their opportunity to advocate for just and reasonable rates. With the regulatory agency

out of the way, there was and is little opportunity to reign in ComEd and Exelon’s gouging of




                                                23
     Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 24 of 42 PageID #:24




Illinois ratepayers.

        118.    The EIMA also provided for wholesale conversion from analog meters to so-

called “smart meters” and related “smart grid” features at a cost to ratepayers of many hundreds

of millions of dollars per year, costs which get passed to ratepayers in distribution and meter

fees. These meters provide little if any benefit to most customers, but they greatly benefit

ComEd by enabling ComEd to reduce its workforce of meter readers, thus decreasing their

operating expenses. Under EIMA, not only do ratepayers pay more to save ComEd money, but

with the change to formula rates, ComEd increasingly captures that cost savings as profit rather

than passing along savings to ratepayers as it was required to do under the prior system.

        119.    The gubernatorial veto of the EIMA would have cost ComEd billions of dollars in

projected annual revenue and sure-fire path to continually increasing revenues and profits.

ComEd and Exelon, refusing to see billions of dollars slip away so easily, turned up the illicit

pressure to close the deal.

        120.    During the legislative veto session in October 2011, the General Assembly

through and with direction and support of Speaker Madigan voted to override Governor Quinn’s

veto and pass the EIMA. In order to override the veto, Speaker Madigan and ComEd flipped the

votes of ten members of the House Democratic caucus who had originally opposed the bill.

        121.    Had it not been for ComEd and Exelon’s bribery of Speaker Madigan and other

members of the General Assembly and their associates, the General Assembly would not have

had the votes needed to override Governor Quinn’s veto of the EIMA.

        122.    Following its success in buying passage of the EIMA, ComEd and Exelon

deepened their corrupt enterprise and continued to pay public officials for favorable legislative

treatment. And they got what they paid for.




                                                24
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 25 of 42 PageID #:25




       123.    In 2013, ComEd and Exelon passed through the General Assembly another bill to

amplify the effect of the EIMA. Under the original EIMA (passed in 2011), ComEd and Exelon

demanded that ComEd be paid profits on its total capital spending for the year starting January 1

of that year, so that ComEd could start turning a profit in January on investments it would not

make until the following December. ComEd and Exelon also insisted on guaranteed profit rates

in excess of 6% per year for ComEd investment reconciliations. But the original EIMA did not

provide those sweetheart provisions for the utilities and ComEd was left with a 3.4% interest rate

on reconciliation and earning a rate of return on investments as it actually made them. See

Commonwealth Edison Co. v. Illinois Commerce Com’n, 2014 IL App (1st) 122860.

       124.    Not deterred, ComEd and Exelon simply went back to the General Assembly. In

2013, they purchased an amendment to the EIMA that locked in the utility’s ability to start

running up profits on January 1 and guaranteed the higher ComEd profit margins sought by

ComEd and Exelon.

       125.    ComEd and Exelon got Public Act 98-0015 passed in March 2013, with the

support of Speaker Madigan, to “fix” the EIMA formula rates and ensure the utilities profits.

Again, Governor Quinn vetoed ComEd and Exelon’s bill. And again, Speaker Madigan got his

colleagues to vote to override the veto to ensure ComEd and Exelon got paid. ComEd and

Exelon’s bill thwarted efforts of the ICC to protect consumers from the provisions of the EIMA.

With the 2013 bill, ComEd and Exelon ensured ComEd would get another hundred million

dollars a year in revenue. After Public Act 98-0015 was implemented, ComEd distribution

charges jumped nearly 20% for the average ratepayer in a single year in 2014.

       126.    Then in 2016, Speaker Madigan and the General Assembly again passed

legislation bought by ComEd and Exelon. The Future Energy Jobs Act (“FEJA”) renewed the




                                                25
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 26 of 42 PageID #:26




EIMA statutory formula rate setting process.

       127.    In addition to ensuring continued distribution rate increases, the FEJA provided a

variety of other revenue streams and bailouts for the utilities at the expense of ratepayers.

       128.    The FEJA provided a $2.3 billion earmarked subsidy for Exelon nuclear power

plants located in Clinton and the Quad Cities. This earmark is funded on the backs of utility

customers, who pay a new fee labeled “Zero Emissions Credit” or rider “ZEA” on a ComEd bill.

This fee takes an additional $235 million from consumers every year. These credits were

represented by ComEd and Exelon as a way to encourage more output of nuclear power as a

means to decrease carbon emissions. In reality, they were little more than stuffing over $2B of

cash into Exelon’s pockets as a subsidy for the Clinton and Quad Cities nuclear plants. The

Illinois General Assembly guaranteed Exelon this $235 million annual windfall for ten years for

a total of more than $2.3 billion.

       129.    In addition, the FEJA charged consumers for various energy efficient programs,

which let ComEd “have its cake and eat it too” in three ways. First, Prior to the FEJA, ComEd

administered certain energy efficiency programs and simply passed on the costs to ratepayers.

Under the FEJA, ComEd could, for the first time, charge ratepayers a ComEd profit margin

markup on all energy efficiency programs.

       130.    Second FEJA expanded the energy efficiency programs, which dramatically

expanded the base of ComEd “investments” on which ComEd could now charge a profit. Since

ComEd was permitted to make a profit on its “investments,” ComEd profits increased.

       131.    Third, the EIMA statutory rate formula ensured ComEd distribution rates

continue to grow higher and higher, even as efficiency programs should (in theory) suppress

demand by decreasing energy usage (which could have lowered ComEd revenues under the prior




                                                 26
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 27 of 42 PageID #:27




rate setting model). Ratepayers essentially paid the utilities extra, with profits, to save electricity,

and then let the utilities capture the financial benefits of energy efficiency on top of that.

          132.   These new programs—although touted as helping consumers—actually funnel

higher profits to ComEd.

          133.   The EIMA, EIMA amendments, and the FEJA worked—and continue to work—

to guarantee dramatically increased revenues and profits for ComEd and Exelon. ComEd

distribution rate revenues have grown by hundreds of millions of dollars since 2014. Under the

statutory formula rates and with the FEJA fees, ComEd collects more than $600 million extra

each year, and has collected over $3.3 billion more than it would have received without the

bribery purchased legislation. ComEd and Exelon’s corruption has paid off, and will continue to

pay off, handsomely for both Defendants.

          134.   ComEd’s net operating income has likewise grown steadily every year since

2012. Of the $3.3 billion increase in revenues, over $850 million has simply gone to line the

pockets of ComEd and Exelon.

          135.   In addition, the fees created by the FEJA alone are expected to top $12 billion.

          136.   To keep the favors and profits flowing from Springfield, ComEd and Exelon

continued the enterprise of corrupt payments and benefits to Illinois elected officials to create,

enhance, and protect the favorable rate structure started in the EIMA. This ongoing pattern of

corruption, as discussed above, continued until at least 2019. And it continued to work well for

ComEd and Exelon by returning ballooning profits.

          137.   And now ComEd, Exelon, and others in the racketeering enterprise have been

caught.

          138.   On July 16, 2020, ComEd and Exelon entered into a Deferred Prosecution




                                                  27
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 28 of 42 PageID #:28




Agreement with the United States Attorney in which they admit they were running a corrupt

enterprise through a long-standing pattern of bribery of Speaker Madigan and other legislators to

obtain the passage of legislation which resulted in “reasonably foreseeable anticipated benefits to

[Defendant] ComEd of such legislation exceeded $150,000,000.” Indeed, as stated above, the

actual benefits received were many times greater than $150,000,000.

       C.      The costs of the corrupt ComEd-Exelon enterprise fall disproportionately on
               large non-residential ratepayers across Illinois.

       139.    Large commercial (non-residential) ratepayers have been and continue to be

disproportionately injured by the illegal activities of the corrupt enterprise run by ComEd and

Exelon. Though large commercial ratepayers are a small fraction of the overall utility

customers—approximately half of 1% of ComEd’s customers—they pay the majority of the

increases in distribution charges exacted on ratepayers. As just one example, large commercial

ratepayers paid over half of the increase in ComEd distribution revenues since 2011 and far more

than smaller ratepayers.

       140.    Under the legislation, large commercial ratepayers (those with peak demand over

100 kW, classified as the “Medium”, “Large”, “Very Large”, and “Extra Large” class ratepayers)

pay ComEd on average 25.5% more for distribution of electricity each year, totaling hundreds of

millions of dollars.

       141.    By contrast from 2011 to 2019, ComEd residential ratepayers experienced a far

more modest increase in their annual bills of 7.7% on average, while small business ratepayers

faced only a 5.7% increase on average.

       142.    The legislations’ statutory formulas permitted ComEd to design a rate structure

that guaranteed these discrepancies. Nothing else would have been politically feasible, even as

greased by the ComEd and Exelon corruption. The EIMA, its amendments, and FEJA mandated



                                                28
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 29 of 42 PageID #:29




massive increases in payments to utilities. Those increases had to be paid by someone. The

political fallout for forcing huge utility rate increases on the backs of homeowners and small

businesses—local voters—would have been a career-ender for many of the members of the

legislature. Yet the legislature did vote to provide a windfall to ComEd and Exelon. And sure

enough, after the legislature voted to effectively cut the ICC out of the rate setting process,

ComEd and Exelon designed new distribution rates under the EIMA statutory formula that

foisted the majority of the increased costs on the very few largest ratepayers.

       D.      The corrupt ComEd enterprise damaged the business and property of
               Plaintiffs and the Class.

       143.    Plaintiffs and the Class have paid and will continue to pay higher utility costs than

they would and should have but for the corruption of Defendants. The Class was targeted by

ComEd and Exelon, and it shoulders a disproportionate share of increased costs that stem from

Defendants’ corrupt legislation.

       144.    Large commercial ratepayers experienced far higher increase in their annual

utility costs from the Legislation than other ratepayers, and a dramatic rise in payments overall

that fueled ComEd and Exelon’s illegal profits.

       145.    Table 1, for example, shows how much the legislation and ComEd increased the

annual distribution charges for the average customer by rate class under the EIMA.




                                                  29
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 30 of 42 PageID #:30




      Table 1: ComEd Distribution Charge Damages Trends by Ratepayer Category
                                                Average 2011            Average 2019
                                                                                     Cumulative
                        Peak Demand              Distribution    Distribution Charge
                                                                                        Change
                                                      Charge
 Residential                                            $379                    $408          7.7%
 Small Non-
                         (0 - 100 kW)                   $1,162                $1,228          5.7%
 Residential
 Large Commercial
                           (>100kW)                    $25,313               $31,758        25.5%
 Combined
 Medium                 (100 - 400 kW)                  $9,748               $12,479         28.0%
 Large                 (400kW – 1mW)                   $34,449               $40,705         18.2%
 Very large             (1mW - 10mW)                  $133,039             $157,710          18.5%
 Extra large              (>10 mW)                    $568,112            $1,013,570         78.4%
 Other
 High voltage                                         $198,606              $133,207        -32.9%
 Watt-Hour                                               $342                  $271         -20.8%
 Railroad                                             $283,113              $344,032         21.5%
 Lighting/other                                         $2,472                $3,066         24.0%

       E.      The RICO Enterprise

       146.    Defendants achieved their series of legislative victories through an association-in-

fact enterprise, with a distinct leadership and hierarchy, that operated for the purpose of securing

legislation that was favorable to Defendants through a pattern and continuous series of related

corrupt acts stemming from at least 2010 through 2019 (“Enterprise”).

       147.    The Enterprise also conspired to and did direct Defendants’ pattern of

racketeering activities, which included but were not limited to the specific acts of mail and wire

fraud and bribery described herein.

       148.    The Enterprise was led by Defendants, and it included unnamed coconspirators

that among other unlawful and corrupt acts agreed to direct and facilitate bribes and favors for

Speaker Madigan’s associates in exchange for Speaker Madigan ensuring the passage of

legislation that was favorable to Defendants such as the 2011 EIMA, the 2013 EIMA

amendments, and the 2016 FEJA. The individuals that participated and conspired as part of the


                                                 30
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 31 of 42 PageID #:31




Enterprise include, but are not limited to:

               a.      Speaker Madigan: Speaker Michael Madigan has been the Speaker of the

                       Illinois House of Representatives for all but two years since 1983. A

                       legendary political boss, he is the longest serving leader of any state or

                       federal legislative body in the history of the United States. On information

                       and belief, he was at all relevant times aware of ComEd and Exelon’s

                       efforts to bribe him in exchange for advancing favorable legislation that

                       would increase its profits including the EIMA, the EIMA amendments,

                       and FEJA. In fact, Speaker Madigan required bribes from ComEd and

                       Exelon in the form of jobs, contracts, and monetary payments for his

                       associates. On occasions described herein other members of the enterprise

                       admitted that their instructions to arrange ComEd jobs and contracts for

                       Madigan associates came from Speaker Madigan.

               b.      Michael McClain: McClain is a former Illinois State Representative. He

                       worked as an external lobbyist for ComEd—regularly coordinating efforts

                       with Exelon lobbyists—during the time period giving rise to events

                       described herein. McClain was a close associate of Speaker Madigan and,

                       as described herein, he frequently communicated Speaker Madigan’s

                       instructions to ComEd with regard to hiring, rewarding, and paying

                       Speaker Madigan’s associates. McClain, along with Doherty and Hooker,

                       devised a scheme whereby associates of Speaker Madigan would receive

                       indirect payments from ComEd in exchange for Speaker Madigan

                       advancing the interests of ComEd through his official duties.




                                                 31
Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 32 of 42 PageID #:32




        c.     Jay Doherty: As described herein, Doherty owned and operated JDA.

               Doherty, along with McClain and Hooker, created a scheme whereby

               associates of Speaker Madigan would receive indirect payments from

               ComEd in exchange for Speaker Madigan advancing the interests of

               ComEd through his official duties.

        d.     Anne Pramaggiore: As described herein, Pramaggiore was CEO of

               ComEd from 2012-2018 and then senior vice president and CEO of

               Exelon Utilities. She knew about and agreed to the arrangement whereby

               ComEd made indirect payments to associates of Speaker Madigan through

               JDA. She knew about specific associates of Speaker Madigan who were

               receiving such indirect payments. Pramaggiore effectuated the

               appointment of Speaker Madigan’s associate, Juan Ochoa, to the ComEd

               Board of Directors, and the renewal of Reyes Kurson’s contract with

               ComEd at the behest of Speaker Madigan. She did so in exchange for

               Speaker Madigan advancing the interests of ComEd through his official

               duties.

        e.     John Hooker: Hooker retired as Senior Vice President of Legislative and

               External Affairs at ComEd in 2012, and from 2012 to 2019, he worked as

               an external lobbyist for ComEd. Hooker, along with Doherty and

               McClain, created a scheme whereby associates of Speaker Madigan would

               receive indirect payments from ComEd in exchange for Speaker Madigan

               advancing the interests of ComEd through his official duties.

        f.     Fidel Marquez, Jr.: Marquez served as ComEd’s Senior VP of legislative




                                        32
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 33 of 42 PageID #:33




                         and external affairs from March 2012 until September 2019. Marquez

                         knew about the scheme whereby ComEd made indirect payments to

                         associates of Speaker Madigan through the JDA, and he knew about

                         specific associates of Speaker Madigan who were receiving such indirect

                         payments. He was in agreement with the Enterprise to conceal the scheme.

       F.      The Deferred Prosecution Agreement

       149.    In July 2020, ComEd and Exelon stipulated to the truth of the facts stated in the

Deferred Prosecution Agreement (Exhibit 1), which states that ComEd and Exelon corruptly

gave, offered, and agreed to give things of value, namely jobs, vendor subcontracts, and

monetary payments associated with those jobs and subcontracts for the benefit of Illinois elected

officials including Speaker Madigan, and their associates, with intent to influence and reward

Illinois elected officials, as agents of the State of Illinois, a State government that during each of

the twelve- month calendar years from 2011 to 2019, received federal benefits in excess of

$10,000, in connection with any business, transaction, and series of transactions of $5,000 or

more of the State of Illinois, namely, legislation affecting ComEd and its business, in violation of

18 U.S.C. § 666(a)(2).

       150.    In so doing, ComEd and Exelon admitted, accepted, and acknowledged that it was

responsible under United States law for the acts of its current and former officers, employees,

and agents as charged in the Information and set forth in the Statement of Facts, which was

attached as Exhibit A and incorporated by reference into the Deferred Prosecution Agreement.

       151.    ComEd and Exelon admitted, accepted, and acknowledged that the facts alleged

in the Information and described in the Statement of Facts of the Deferred Prosecution

Agreement were true and accurate.




                                                  33
      Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 34 of 42 PageID #:34




        152.   The facts admitted by Defendants in the Deferred Prosecution Agreement include

that ComEd and Exelon bribed public officials.

        153.   ComEd and Exelon have agreed that it will neither contest the admissibility of nor

contradict the Statement of Facts of the Deferred Prosecution Agreement in any legal

proceeding, including any trial, guilty plea, or sentencing.

        154.   ComEd and Exelon expressly agreed that they shall not, through present or future

attorneys, officers, directors, employees, agents, or any other person authorized to speak for

ComEd or Exelon, make any public statement, in litigation or otherwise, contradicting the

acceptance of responsibility by ComEd and Exelon set forth in the Deferred Prosecution

Agreement or the facts within the Statement of Facts.

                               CLASS ACTION ALLEGATIONS

        155.   Plaintiffs bring this action on their own behalf and on behalf of all other similarly

situated individuals and businesses (together, the “Class”) pursuant to Fed. R. Civ. P. 23, defined

as:

        Large commercial utility customers of ComEd (those classified as peak load of 100kW or
        higher) from January 1, 2012 to the present.


        156.   The proposed Class includes in excess of 22,000 Class members. The Class is so

numerous that joinder would be impracticable.

        157.   Questions of law and fact common to the Class include, but are not limited to, the

following:

               g.      Whether Defendants and The Enterprise engaged in public corruption and

                       the exchange of bribes in connection with the enactment of the EIMA, the

                       EIMA amendments, and the FEJA;



                                                 34
Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 35 of 42 PageID #:35




        h.     Whether Defendants and The Enterprise engaged in mail and wire fraud in

               connection with the enactment of the EIMA, the EIMA amendments, and

               the FEJA;

        i.     Whether Defendants and The Enterprise engaged in a pattern of

               racketeering that injured the Class’s business and property interests;

        j.     Whether Defendants and The Enterprise engaged in a conspiracy to

               commit racketeering acts that injured the Class’s business and property

               interests;

        k.     Whether Defendants engaged in an unfair business practice by bribing

               public officials to ensure the passage of the EIMA, the EIMA

               amendments, and the FEJA;

        l.     Whether Defendants engaged in a fraudulent and/or deceptive scheme to

               deceive the public and ratepayers as to the true nature and purpose of the

               EIMA, the EIMA amendments, and the FEJA, and concealed the fact that

               the EIMA had been corruptly induced because of bribes and, not to

               promote improved electrical service in Illinois;

        m.     Whether Defendants engaged in a pattern and practice of disseminating

               materially false information, misrepresentations, omissions, and

               concealment regarding Defendants’ support of the EIMA, including the

               false claim that the EIMA would benefit the Class, instead of steadily

               increasing the Class’s electricity costs;

        n.     Whether Defendants were unjustly enriched at the expense of ComEd

               customers by the bribery scheme;




                                         35
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 36 of 42 PageID #:36




                o.      Whether securing rate increases through a bribery scheme was an unfair

                        practice;

                p.      Whether Plaintiffs and the Class are entitled to treble damages under

                        RICO;

                q.      Whether Plaintiffs and the Class are entitled to punitive damages;

                r.      Whether Plaintiffs and the Class are entitled to injunctive relief to stop

                        these unlawful and corrupt practices.


        158.    Plaintiffs’ claims are typical of those of all members of the Proposed Class, and

Plaintiffs will fairly and adequately represent the Class. Plaintiffs are customers in ComEd’s

largest rate classes who were affected in the same manner, and suffered losses similar in kind, to

all other customers in their rate classes as result of the new regulatory scheme and increased

distribution rates, tariffs, and fees that were cooked in to the corrupt legislation.

        159.    Plaintiffs are represented by experienced counsel that have extensive experience

handling all aspects of class action and complex litigation. Plaintiffs’ counsel have the resources,

expertise, and experience to the prosecute this action. Plaintiffs’ counsel know of no conflicts

among Class members or between the attorneys and Class members.

                                       CLAIMS ALLEGED

                                          COUNT I
                            RICO - Violation of 18 U.S.C. § 1962 (c)

        160.    Plaintiffs adopt and incorporate all allegations of this Complaint.

        161.    Section 1962 (c) of RICO provides that “it shall be unlawful for any person

employed by or associated with any enterprise engaged in, or the activities of which affect,

interstate or foreign commerce, to conduct or participate, directly or indirectly, in the conduct of



                                                  36
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 37 of 42 PageID #:37




such enterprise’s affairs through a pattern of racketeering activity …”

       162.    Defendants and their co-conspirators, as identified herein, are “persons” within

the meaning of 18 U.S.C. § 1961 (3), who conducted the affairs of the Enterprise through a

pattern of racketeering activity in violation of 18 U.S.C. § 1962 (c).

       163.    The Enterprise was engaged in, and the activities of the Enterprise did affect,

interstate commerce. Defendants are associated with The Enterprise.

       164.    From its inception, the Enterprise had a clear decision-making hierarchy or

structure, with Defendants directing the Enterprise.

       165.    ComEd and Exelon paid its “Lobbyists,” not as true employees, but rather as co-

conspirators, intent on helping the Enterprise succeed in promoting the “money machine”

ComEd and Exelon had created and concealed by misrepresentations and omissions, the corrupt

source of ComEd and Exelon’s success.

       166.    All of the Enterprise’s members are distinct from the Enterprise itself, and each

member exercised control over distinct functions of the Enterprise.

       167.    Defendant(s) agreed to and did conduct and participate in the conduct of the

Enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

intentionally defrauding Plaintiffs and the Class. For example, Defendants devised a scheme to

direct payments, jobs, and contracts to associates of Speaker Madigan, for the express purpose of

rewarding and influencing Speaker Madigan and to advance the interest of Defendants through

his official duties such as the passage of the 2011 EIMA, the 2013 EIMA amendments, and the

2016 FEJA.

       168.    Pursuant to and in furtherance of their fraudulent scheme, Defendants committed

multiple related acts of deprivation of honest services through bribes and kickbacks (18 U.S.C. §




                                                 37
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 38 of 42 PageID #:38




1346), mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343) between at least 2011

and 2019.

       169.    The acts set forth above constitute a pattern of racketeering activity pursuant to 18

U.S.C. § 1961 (5).

       170.    Defendants have directly and indirectly conducted and participated in the conduct

of The Enterprise’s affairs through the pattern of racketeering and activity descried above, in

violation of 18 U.S.C. § 1962 (c).

       171.    As a direct and proximate result of Defendants’ racketeering activities and

violations of 18 U.S.C. § 1962 (c), Plaintiffs have been injured in their business and property in

that they have paid ComEd more than they would have and lost property value because of the

racketeering activity that resulted in legislation favorable to large utilities including the passage

of 2011 EIMA, the 2013 EIMA amendments, and the renewal of the law’s regulatory scheme in

the 2016 FEJA.

                                        COUNT II
                      RICO Conspiracy - Violation of 18 U.S.C. § 1962 (d)

       172.    Plaintiffs adopt and incorporate all allegations of this Complaint.

       173.    As set forth above, Defendants agreed and conspired to violated 18 U.S.C. § 1962

(c). Specifically, Defendants devised a scheme to direct payments, jobs, and subcontracts to

associates of Speaker Madigan for the express purpose of rewarding and influencing Speaker

Madigan to advance the interest of Defendants through his official duties such as the passage of

the 2011 EIMA, the 2013 EIMA amendments, and the 2016 FEJA. They did so using mail,

email, and the telephone.

       174.    Defendants have intentionally conspired and agreed to conduct and participate in

the conduct of the affairs of The Enterprise through a pattern of racketeering activity. Defendants


                                                  38
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 39 of 42 PageID #:39




knew their predicate acts were part of a pattern of racketeering activity and agreed to the

commission of those acts to further the schemes described herein. The conduct constitutes

conspiracy to violate 18 U.S.C. § 1962 (c), in violation of 18 U.S.C. § 1962 (d).

       175.    As direct and proximate result of the Count IV Defendant(s)’ conspiracy, the

overt acts taken in furtherance of that conspiracy, and violations of 18 U.S.C. § 1962 (d),

Plaintiffs have been injured in their business and property.

                                         COUNT III
       Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act
                                    815 ILCS 505/1, et seq.

       176.    Plaintiffs adopt and incorporate all allegations of this Complaint.

       177.    The Illinois Consumer Fraud Act (“ICFA”) is a regulatory and remedial statute

intended to protect consumers, borrowers, and businesspersons against fraud, unfair methods of

competition, and other unfair and deceptive business practices. 815 ILCS 505/1, et seq.

       178.    ComEd is a “person” as defined by Section 505/1(c) of the ICFA.

       179.    Exelon is a “person” as defined by Section 505/1(c) of the ICFA.

       180.    Plaintiffs and each of the other Class members are “consumers,” as defined by

Section 505/1(e) of the ICFA.

       181.    From 2011 through 2019, ComEd and Exelon engaged in unfair practices in the

form of its admitted efforts to corruptly, criminally, and unlawfully influence and reward Illinois

elected officials to assist ComEd and Exelon with the passage of legislation favorable to ComEd

and Exelon.

       182.    ComEd and Exelon’s bribery of Illinois elected officials paved the way for the

passage of laws that benefited Defendants, leading to higher utility costs under EIMA, the EIMA

amendments, and FEJA.



                                                39
     Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 40 of 42 PageID #:40




        183.    ComEd and Exelon’s unfair practices occurred in its course of conduct involving

trade and/or commerce.

        184.    ComEd and Exelon’s conduct in engaging in bribery and corruption of public

officials to assist in passage of favorable legislation offends public policy, is immoral, unethical,

oppressive, and unscrupulous. These actions are “unfair practices” under the ICFA.

        185.    As a direct and proximate result of ComEd and Exelon’s unfair practices,

Plaintiffs and the other Class members suffered harm and actual damages in an amount to be

determined at trial.

        186.    The harm caused to Plaintiffs and the other Class members outweighs any

countervailing benefit produced by ComEd and Exelon’s unlawful and unfair practices.

        187.    Neither Plaintiffs, nor the other Class members could have reasonably avoided

this harm, due to the nature of the Parties’ relationship and ComEd and Exelon’s concealment of

its unfair practices.

                                           COUNT IV
                                         Civil Conspiracy

        188.    Plaintiffs adopt and incorporate all allegations in this Complaint.

        189.    Defendants conspired with The Enterprise and others to commit unlawful or

tortious acts, including corrupt and illegal acts to influence Speaker Madigan and other Illinois

elected officials through illegal bribes in the form of monetary payments, contracts, and jobs for

Speaker Madigan’s associates.

        190.    They did so for the purposes of rewarding and influencing Speaker Madigan to

advance the interests of Defendants through the exercise of his official duties by effectuating the

passage of the EIMA, the EIMA amendments, and the FEJA.

        191.    In furtherance of their conspiracy, Defendants did provide bribes in the form of


                                                 40
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 41 of 42 PageID #:41




monetary payments, contracts, and jobs to a number of Speaker Madigan’s associates in

exchange for Speaker Madigan effectuating the passage of the EIMA, the EIMA amendments,

and FEJA.

       192.     As a result, Plaintiffs and the Class were injured and suffered damages, as

described above.

                                           COUNT V
                                        Unjust Enrichment

       193.     Plaintiffs adopt and incorporate all allegations in this Complaint as if fully set

forth herein.

       194.     From 2011 to 2019, ComEd and Exelon unjustly retained benefits in an amount to

be determined at trial.

       195.     ComEd and Exelon unjustly retained these benefits, to the detriment of Plaintiffs

and the Class, by illegally bribing Illinois elected officials and their associates for the purpose of

influencing them to gain their essential support for the passage of EIMA, the EIMA

amendments, and FEJA.

       196.     As a result, ComEd and Exelon’s retention of the benefits produced by EIMA, the

EIMA amendments, and the FEJA, secured through ComEd’s and Exelon’s illegal conduct,

violates the fundamental principles of justice, equity, and good conscience.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the Class pray that this Court:

       A.       Certify the proposed class to litigate the claims of this complaint for class-wide
                adjudication under Federal Rule of Civil Procedure 23(b)(3) and/or (c)(4);

       B.       Appoint Plaintiffs as representative of the Class;

       C.       Appoint Plaintiffs’ Counsel as Class counsel pursuant to Rule 23 (g)(1);



                                                  41
    Case: 1:20-cv-04980 Document #: 1 Filed: 08/24/20 Page 42 of 42 PageID #:42




      D.     Declare that Defendants have violated RICO and the ICFA;

      E.     Order injunctive relief that Defendants cease and desist in the unfair and unlawful
             practices including the bribery, fraud, and corruption of the RICO enterprise;

      F.     Award Plaintiffs and the Class all available legal and equitable relief including
             compensatory damages, actual damages, nominal damages, interest, and penalties;

      G.     Award Plaintiffs and the Class treble damages under RICO;

      H.     Award Plaintiffs and the Class punitive damages;

      I.     Order the disgorgement of all funds wrongfully held by Defendants that unjustly
             enrich Defendants;

      J.     Order Defendants to pay Plaintiffs’ and the Class’s reasonable attorney’s fees and
             expenses, including expert costs.

      K.     Order all other appropriate relief as the interest of justice may require.

                                       JURY DEMAND

            Plaintiffs requests a jury trial on all claims that can be tried by a jury.


August 24, 2020                                              Respectfully submitted,


                                                              /s/ Matthew J. Piers
                                                             One of the Attorneys for Plaintiffs

Matthew J. Piers
Mark Dym
Chirag G. Badlani
Charles D. Wysong
Emily R. Brown
Hughes Socol Piers Resnick & Dym, Ltd.
70 W. Madison St., Suite 4000
Chicago, IL 60602
mpiers@hsplegal.com
mdym@hsplegal.com
cbadlani@hsplegal.com
cwysong@hsplegal.com
ebrown@hsplegal.com
(312) 580-0100




                                                42
